DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air amount ratio adjustment device in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s), limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: heating device and conveyer device in claims 1-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Specification
The disclosure is objected to because of the following informalities: the air amount ratio adjustment device is not clearly described in the specification.  Examiner does not question that applicant was in possession of the air amount ratio adjustment device at the time of filing.  However, it is not clear to examiner what equipment/structure applicant is disclosing to  accomplish an air amount ratio adjustment.  

Claim Objection
Claim 1 is objected to because of the following informalities:  line 5 recites “the work” without introducing a work.  Examiner suggests “a work.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 5-6 recite “the “conveyer” whereas the English spelling is conveyor.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JPH04118171U, applicant provided).
Suzuki shows a paint drying device, wherein: a drying chamber (10) is provided for accommodating a work (100) having a paint film formed on its surface (claim 1); in the drying chamber, there are mounted a heater device (11) for heating and drying the paint film and a conveyer device for moving the work; the conveyer device (21) includes .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Lewis (US 4,291,472).
Suzuki discloses the claimed invention except for a pressure equalization control device is provided for automatically equalizing a pressure of air in the driving section accommodating chamber with a pressure of air in the drying chamber by controlling the air amount ratio adjustment device based on detection information on the pressure of air in the driving section accommodating chamber and the pressure of air in the drying chamber.  Lewis teaches a pressure equalization control device is provided for automatically equalizing a pressure of air in the driving section accommodating chamber with a pressure of air in the drying chamber by controlling the air amount ratio adjustment device based on detection information on the pressure of air in the driving section accommodating chamber and the pressure of air in the drying chamber (claim 1) in order to operate the dryer at a positive pressure so as to avoid ingest of contaminated air.  Suzuki would benefit equally from operating the dryer at a positive pressure so as to avoid ingest of contaminated air.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Suzuki with a pressure equalization control device is provided for automatically equalizing a pressure of air in the driving section accommodating chamber with a pressure of air in the drying chamber by controlling the air amount ratio adjustment device based on detection information on the pressure of air in the driving section accommodating chamber and . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Robbin (US 2018/0120028).  
Suzuki discloses the claimed invention except for an adjacent seal member on one side which extends from a hole edge portion on one side in the hole width direction of the through hole to a position adjacent a movement path of the power transmission tool; and an adjacent seal member on the other side which extends from the hole edge portion on the other side in the hole width direction of the through hole to a position adjacent the movement path of the power transmission tool.  Robbin teaches an adjacent seal member on one side which extends from a hole edge portion on one side in the hole width direction of the through hole to a position adjacent a movement path of the power transmission tool (78, fig. 5, labyrinth seal illustrated extending from bother sides of the hole); and an adjacent seal member on the other side which extends from the hole edge portion on the other side in the hole width direction of the through hole to a position adjacent the movement path of the power transmission tool (surface above 78, fig. 5, labyrinth seal illustrated extending from bother sides of the hole) in order to make it more difficult for the tunnel atmosphere to flow out of the drying tunnel.  Suzuki would benefit equally from making it more difficult for the tunnel atmosphere to flow out of the drying tunnel.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Suzuki with an adjacent seal member on one side which extends from a hole edge portion on one side in the hole width direction of the through hole to a position adjacent a movement path of the power . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Robbin as applied to claim 5 above.
The combination of Suzuki and Robbin discloses the claimed invention except for expressly disclosing a plurality of the one side adjacent seal member and the other side seal member respectively are provided in distribution in a hole depth direction of the through hole.  However, a second labyrinth would be an obvious duplication of parts in which a second copy of the first unit would be aligned in the same orientation (inline) to extend the length of a sealing element to suit any desired length of drying tunnel.

Allowable Subject Matter
Claims 3, 4, 7, 8, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3 includes allowable subject matter because prior art could not be found to disclose an outlet for forming an air curtain and an inlet for forming the air curtain are disposed opposite to each other and in distribution at a hole edge portion on one side in 
Claim 7 includes allowable subject matter because prior art could not be found to disclose a moving side seal member having a greater width than a hole width of the through hole is provided to the power transmission tool, at a position adjacent a hole opening of the through hole on a side of the drying chamber and/or a position adjacent a hole portion of the through hole on a side of the driving section accommodating chamber.  This limitation requires the structure of 22, fig. 8 involving a seal moving with the transmission tool with all of the limitations of claim 1, which narrows the field of prior art considerably.
Claim 9 includes allowable subject matter because prior art could not be found to disclose at least a portion of the exhaust passage or at least a portion of the air feeding passage is disposed to be embedded in a boundary wall portion between the drying chamber and the driving section accommodating chamber.  This limitation requires the structure of 14 and 15 as air exchange passages that also form the boundary of two pressure controlled chambers with all of the limitations of independent claim 1, which could not be found in the prior art.
Claims 4, 8 and 10 are allowable as depending from objected to claims 3, 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JOHN P MCCORMACK/ Primary Examiner, Art Unit 3762